Citation Nr: 0122949	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides in service.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to July 1970.  
Service in Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  The veteran subsequently perfected a 
timely appeal regarding that decision.

In a decision issued in August 1999, the Board denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  Thereafter, he filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending at the Court, the VA 
Office of General Counsel filed a motion for remand and to 
stay further proceedings.  As will be explained in further 
detail below, the motion stated that a remand of this case 
from the Court to the Board was warranted, due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In reply, the veteran filed a motion requesting that 
the Court grant the benefit sought on appeal and impose 
sanctions against VA for "mishandling" his claim.

In January 2001, the Court granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded the veteran's claim of entitlement to 
service connection for diabetes mellitus to the Board for 
compliance with directives that were specified in that 
motion.  The Court also denied the veteran's motion for 
sanctions.

The case was then returned to the Board for further appellate 
review consistent with the Court's Order.  Thereafter, in 
August 2001, the veteran submitted additional documentary 
evidence directly to the Board, which was accompanied by a 
waiver of initial RO consideration.  This evidence has been 
associated with his VA claims folder.

The Board notes that, prior to the August 1999 decision of 
the Board, the veteran had appointed the American Legion as 
his accredited representative in this case.  However, in 
August 2001, the Board received a signed statement from the 
veteran, in which he indicated that he no longer wished to be 
represented by that organization in this case.  The Board 
believes that this statement constitutes a valid revocation 
of that organization's authority to act on his behalf.  38 
C.F.R. § 20.607 (2000).  Thus, the Board finds that the 
American Legion is no longer acting as the veteran's 
accredited representative in this case.

In a June 1996 rating decision, the RO granted an increased 
evaluation, 50 percent, for service-connected onychomycosis 
and dermatophytosis of the feet and hands, and assigned an 
effective date of March 16, 1995.  The veteran subsequently 
submitted a timely Notice of Disagreement regarding the 
effective date assigned, and, in December 1996, the RO 
responded by issuing a Statement of the Case regarding this 
issue.  However, to the Board's knowledge, no Substantive 
Appeal was ever received respect to this issue.  Thus, the 
veteran's claim of entitlement to an earlier effective date 
for a grant of a 50 percent evaluation for onychomycosis and 
dermatophytosis of the feet and hands is not before the Board 
at this time.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  There is no affirmative evidence of record establishing 
that the veteran was not exposed to herbicides during 
service.

3.  There is competent medical evidence showing that the 
veteran has been diagnosed with diabetes mellitus, and that 
this disability has manifested to a compensable degree since 
his separation from service.



CONCLUSIONS OF LAW

1.  For the purposes of this decision, exposure to herbicides 
during the veteran's period of service in the Republic of 
Vietnam is presumed.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(a) (2000).

2.  Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. § 1110, 1113, 1116 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307, 3.309 (2000); 66 Federal Register 23,166-
69 (May 8, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records have been obtained and 
associated with the claims folder.  These records show that, 
in April 1970 and May 1970, he received medical treatment at 
the dispensary at Camp Tien Sha in Da Nang, Vietnam.  These 
records are negative for any treatment or diagnosis of 
diabetes mellitus.

Included among the veteran's service records is an undated 
Malaria Debriefing Sheet, which was signed by the veteran.  
By signing this sheet, the veteran verified that he regularly 
took Chloroquine, DDS, and anti-malaria tablets while serving 
in Vietnam.

In a March 1971 rating decision, the RO granted service 
connection for a skin disorder (onychomycosis) of the left 
toenail, and assigned a noncompensable disability rating.  In 
a series of subsequent rating decisions, the RO's 
characterization of the veteran's service-connected skin 
disorder was expanded to include dermatophytosis of the hands 
and feet.  This disability is currently evaluated as 50 
percent disabling.

The record reflects that, in August 1988, the veteran 
submitted a signed statement in which he indicated that he 
was seeking entitlement to service connection for diabetes 
mellitus.  In a response letter dated later that month, the 
RO requested that the veteran submit medical evidence showing 
that his "service-connected diabetes" had increased in 
severity, in order to support his claim for "increased 
compensation".  Thereafter, in a letter dated in November 
1988, the RO issued another letter to the veteran, indicating 
that a claim for "increased compensation benefits" must be 
denied, because he had not submitted the medical evidence 
requested by the RO in its previous letter.

In a letter dated in August 1991, the veteran again reported 
that he was seeking service connection for diabetes mellitus, 
on the basis that it had developed secondary to exposure to 
Agent Orange during service.  In support of his claim, he 
cited to a research study conducted by the United States Air 
Force, the results of which had apparently been released on 
March 29, 1991.  The veteran argued that the results of this 
study showed a positive association between dioxin exposure 
and diabetes.

The following month, the RO advised the veteran that it could 
not take any immediate action on his claim.  The RO explained 
that final decisions in claims based upon exposure to 
herbicides were being delayed while new regulations were 
being drafted and implemented.

Thereafter, in February 1992, the veteran submitted a letter 
from Dr. B.R., a private physician.  In the letter, Dr. B.R. 
reported that he had initially examined the veteran in May 
1986, at which time he was first diagnosed as being diabetic.

In the June 1994 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  He subsequently submitted a timely Notice of 
Disagreement with that decision, in which he reported that 
his health had deteriorated a great deal due to his diabetes.  
In a Substantive Appeal (VA Form 9) submitted in May 1995, 
the veteran asserted that his claimed diabetes mellitus was 
affecting his service-connected skin disorder.

During a personal hearing held at the RO in October 1995, the 
veteran testified that he had first been diagnosed with 
diabetes mellitus in May 1986.  He reported that his health 
had continued to worsen since that time, and that his 
diabetes was affecting his service-connected skin disorder.  
During this hearing, he submitted two documents entitled 
"Health Effects of Exposure to Herbicide Orange in South 
Vietnam Should be Resolved" and "Agent Orange Victims 
International".  In these documents, the veteran outlined 
discussions regarding various symptoms believed to be 
experienced by people exposed to herbicides.

In December 1998, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  Specifically, 
the Board directed the RO to clarify whether the veteran had 
intended designate the American Legion as his accredited 
representative.  While this case was in remand status, the 
veteran submitted a properly executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of the American Legion.  The claims 
folder was subsequently returned to the Board.

In August 1999, the Board denied the veteran's claim of 
entitlement to service connection for diabetes mellitus on 
the basis that it was not well grounded.  In essence, the 
Board determined that there was no competent medical evidence 
of record linking his claimed disability to exposure to 
herbicides, or to any other incident of service.  In reaching 
that conclusion, the Board noted that diabetes mellitus was 
not listed as one of the specific diseases listed in 38 
C.F.R. § 3.309(e) as being associated with exposure to Agent 
Orange.  Thus, the Board found that presumptive service 
connection was not warranted on that basis.

As discussed in the Introduction section of the present 
decision, the veteran subsequently filed a timely appeal to 
the Court.  While the case was pending at the Court, the VA 
Office of General Counsel filed a motion for remand and to 
stay further proceedings.  The motion averred that a remand 
of this case was warranted, due to the recent enactment of 
the VCAA.  This statute repealed the requirement that a claim 
be well grounded, and contains new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO.  Because this change in law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, the motion asserted that a 
remand was required, so that the Board could readjudicate the 
veteran's service connection claim pursuant to the new 
legislation.  

In January 2001, the Court granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded the veteran's claim of entitlement to 
service connection for diabetes mellitus for readjudication 
pursuant to the new legislation.  The Court also denied a 
motion for sanctions, which had been filed by the veteran.

In a May 2001 letter, the Board informed the veteran that his 
case had been remanded by the Court.  The veteran was advised 
that he had a period of 90 days in which to submit additional 
evidence or argument in support of his claim.  Thereafter, in 
a statement received in August 2001, the veteran reasserted 
his contention that his diabetes mellitus developed as a 
result of exposure to herbicides during service.

Analysis

Preliminary Matters

As discussed above, during the pendency of this appeal, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The Act also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal, of what the 
evidence must show in order to substantiate his service 
connection claim.   Accordingly, the Board believes that VA 
has no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate his claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  
Neither the veteran nor his representative has alluded to any 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Therefore the Board 
finds that all facts that are relevant to this issue have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Moreover, as will be explained 
in greater detail below, the Board is of the opinion that a 
recent change in regulations now allows for a grant of the 
benefit sought.  For these reasons, the Board believes that 
we may proceed with a decision in this case, without 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The Board notes that there has been a significant change in 
the regulations while this case was pending at the Court.  As 
explained by the Board in our August 1999 decision, diabetes 
mellitus was previously not included as one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) as being associated 
with exposure to Agent Orange.  However, on January 11, 2001, 
a proposed rule was published in the Federal Register, at 
Vol. 66, No. 8, pages 2,376-80, to implement a decision of 
the Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, that there is a positive 
association between exposure to herbicides used in Vietnam 
and the subsequent development of Type 2 diabetes. The 
intended effect of this proposed amendment was to establish 
presumptive service connection for that condition based on 
herbicide exposure.  

On May 2, 2001, the amended regulation was finalized, and 
published in the Federal Register, Vol. 66, No. 89, pages 
23,166-169.  Thus, Type 2 diabetes (also known as diabetes 
mellitus or adult-onset diabetes) is now specifically 
included as one of the diseases listed in 38 C.F.R. § 
3.309(e) as being associated with exposure to Agent Orange.  
Accordingly, the Board has considered whether service 
connection is warranted for diabetes mellitus on a 
presumptive basis under 38 C.F.R. § 3.307(a)(6) and 3.309(e).  
For the reasons and bases set forth below, the Board finds 
that service connection is now warranted for diabetes 
mellitus on that basis.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) (2000) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  As 
explained in detail above, Type 2 diabetes has recently been 
included among the diseases listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure.

The record in this case reflects that the veteran served in 
the Republic of Vietnam while on active duty.  Although the 
Board recognizes that there are no service personnel records 
associated with the claims folder verifying such service, the 
veteran's service medical records show that he received 
medical treatment in April 1970 and May 1970 at a medical 
dispensary in Camp Tien Sha in Da Nang, Vietnam.  These 
records also contain an undated Malaria Debriefing Sheet, 
which was completed prior to the veteran's separation from 
service, in order to establish that he took certain 
medications while serving on active duty in Vietnam.  Because 
these records constitute official service department records, 
the Board believes that they are sufficient to establish that 
the veteran served in Vietnam while on active duty.  See 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997) (finding 
that only service department records can establish if and 
when a person was serving on qualifying active service); see 
also Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Thus, because it has been established that the veteran served 
in the Republic of Vietnam during the Vietnam era, and 
because he has a disease now listed at 38 C.F.R. § 3.309(e), 
it must be presumed by the Board that he was exposed during 
such service to a herbicide agent.  38 C.F.R. § 3.307(a).  
The Board notes that there is no affirmative evidence 
establishing that the veteran was not exposed to such an 
agent during that service.

With respect to the requirement that the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, the Board 
finds that requirement has been met in this case, as has been 
shown by evidence in the form of a March 1996 report of VA 
dermatological examination.  In that report, a VA examiner 
found that the veteran has a history of insulin-dependent 
diabetes.  The Board is of the opinion that this finding 
constitutes evidence of a compensable degree of disability 
under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2000).

Having found that the veteran served in Vietnam during his 
active service, that he has been diagnosed with diabetes 
mellitus, and that this diabetes mellitus has manifested to a 
compensable degree at some time after his discharge from 
service, the Board concludes that service connection for 
diabetes mellitus is warranted on a presumptive basis under 
the provisions of 38 C.F.R. § 3.307(a)(6) and 3.309(e), as 
recently amended.  Thus, the benefit sought on appeal is 
granted.

In closing, the Board notes that, because service connection 
has been granted for diabetes mellitus on a presumptive 
basis, any discussion regarding the merits of the veteran's 
claim for service connection on a direct basis has been 
rendered moot.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

